Peb Cubiam.
This is a rule to show cause why a mandamus should not be awarded.
On October 10th, 1923, relator applied to the respondent Bower for a building permit to erect a frame office building on Linden avenue, in the borough of Ridgefield. Such permit was issued to relator and work upon such building was commenced. On November 10th, 1923, the said permit was revoked and relator was required to stop the work of construction.
The revocation of such permit and the requirement to discontinue the construction of the building were solely upon the ground that such building, if erected, would be in violation of the zoning ordinance of the borough of Ridgefield, inasmuch as the area or zone in which the building was boing erected was restricted against buildings, trades and industries other than one-family dwellings and accessory buildings, farming, gardening or horticulture.
We think this ease is controlled by the rules and principles laid down by Ignaciunas v. Risley, 1 N. J. Adv. R. 1023, and, under the authority thereof, an alternative writ of mandamus should issue.